DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has been withdrawn in view of the Amendment filed 12/23/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2015/0098992.
This rejection has been withdrawn in view of the Amendment filed 12/23/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi et al. US 2010/0297226 A1, in view of Kim et al. US 0150098992 A1.
Penhasi teaches an orally disintegratable formulation in the form of a MUST tablet having a disintegration time within 60 seconds, namely, between 3-40 seconds.  See abstract; claims and paragraphs 0093, 0182-0183. 
Penhasi does not expressly teach the claimed the claimed active agent (esomeprazole), and the claimed dimension of the MUST.
Kim teaches a hard capsule formulation comprising multi-unit spheroidal tablets (MUSTs) and method for preparing same.  See abstract.  MUSTs having diameter in a range of 1 mm to 4 mm is found in paragraphs 0041-0042.  MUST comprises active agent such as esopmeprazole is found in paragraph 0046.  MUST comprise disintegrating agent such as low-substituted hydroxypropyl cellulose in the claimed 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include esomeprazole in view of the teaching of Kim to obtain the claimed invention.  This is because Kim teaches using MUST for the delivery of esomeprazole is known in the art, and this is because Penhasi teaches the desirability to prepare a MUST useful for the delivery of a PPI active agent.

Claims 1, 2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pevzner et al. US 10,076,494, in view of Kim et al. US 2015/0098992 A1.
Pevzner teaches a plurality of units comprises a plurality of cores comprising a therapeutically effective amount of a PPIs such as an esomeprazole.  See column 6, lines 5-10.  Table 16 disclosed tablet having the claimed diameter and a disintegration time of less than 30 seconds.  
Pevzner does not expressly teach the claimed dissolution rate.
Kim teaches a hard capsule formulation comprising multi-unit spheroidal tablets (MUSTs) and method for preparing same.  See abstract.  MUSTs having diameter in a range of 1 mm to 4 mm is found in paragraphs 0041-0042.  MUST comprises active agent such as esopmeprazole is found in paragraph 0046.  MUST comprise disintegrating agent such as low-substituted hydroxypropyl cellulose in the claimed amount is found in paragraph 0049.  Kim further teaches at least 80% of active agent is dissolved within 10 minutes.  See claim 14.
.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Kim relates to a composite formulation containing two or more active ingredients, and Examples 1 to 5 in Kim do not contain esomeprazole as an active ingredient.  Applicant argues that the dissolution test confirmed in Kim cannot be considered as comparable or corresponding to the instant application because the conditions were not carried out at a low stirring speed of 25 rpm of pH 6.8, with a simulated intestinal fluid, as in the instant applicationApplicant further argues that Penhasi does not disclose esomeprazole as an active ingredient, but only discloses a low molecular weight hydroxypropyl cellulose as a disintegrant included in the core of the formulation (paragraphs [0076]).  In particular, in Penhasi, low-substituted hydroxypropyl cellulose is contained in the coating layer, not in the core, whereas the claimed formulation contains low-substituted hydroxypropyl cellulose in the core. 
However, Applicant’s arguments are not persuasive for the following reasons:

While Penhasi does not teach the claimed disintegrant, namely, low-substituted hydroxypropyl cellulose in the core, Penhasi teaches similar disintegrant such as low-substituted carboxymethyl cellulose; 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Penhasi is cited in view of the teachings in Kim for the claimed active agent and the claimed disintegrant.  See paragraphs 0046-0049 in Kim;
 Applicant argues that Kim’s Examples do not disclose esomeprazole.  It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); and
Further, in response to applicant's argument that the dissolution test confirmed in Kim cannot be considered as comparable or corresponding to the instant application because the conditions were not carried out at a low stirring speed of 25 rpm of pH 6.8, with a simulated intestinal fluid, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Kim is relied upon solely for the teaching of the use of low-substituted hydroxypropyl cellulose as a disintegrant is known in the art, and an esomeprazole as one of the PPI active agent similar to that of any acid labile agents. 


Thus, contrary to the Office's contention, there is no teaching to select low-substituted hydroxypropyl cellulose for an esomeprazole formulation having the characteristics as described in instant claim 1, among various disintegrants from the disclosures of Kim and Pevzner in combination.
However, in response to applicant's argument that , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Applicant’s attention is called to the teaching in Kim at paragraph 0049, where Kim teaches a disintegrating agent that includes a low-substituted hydroxypropyl cellulose in an amount ranging from about 1 to 30 wt % based on the total weight of the tablet.  Thus, one of ordinary skill in the art would have been motivated to, by routine experimentation select low-substituted hydroxypropyl cellulose as a disintegrant with the expectation of at least similar result, namely, a MUST useful for the delivery of any acid labile active agent.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615